Exhibit 10.4
BB&T EQUIPMENT FINANCE CORPORATION
 
RIDER NO. 1 TO EQUIPMENT SCHEDULE SERIES A NO. 1
To and part of Equipment Schedule Series A No. 1 dated as of the 27th day of
November, 2009 (the “Schedule”), executed pursuant to that certain Master Lease
Agreement dated as of the 25th day of November, 2009 (the “Lease”), each between
BB&T EQUIPMENT FINANCE CORPORATION, its successors and assigns (“Lessor”), and
POWERSECURE, INC., its successors and permitted assigns (“Lessee”).
     As used herein, “Equipment” shall mean the Equipment described on all
Schedules of this series.
     A. OPTION TO RENEW. Provided that no Default or Event of Default has then
occurred, Lessee shall have the option to renew the Lease, at the expiration of
the term of the Lease, with respect to all but not less than all of the
Equipment, on the terms and conditions of the Lease, for a negotiated renewal
term at a periodic rent equal to the Fair Market Rental Value of such Equipment
determined at the time of renewal. If Lessee desires to exercise this option it
shall give Lessor written notice of its intention to exercise this option to
renew at least two hundred forty (240) days before expiration of the term of the
Lease with respect to the first Schedule of this series to terminate in
accordance with its terms. Thereafter, Lessor and Lessee shall determine the
periodic rent to be paid during the renewal term. Not less than one hundred
eighty (180) days before expiration of the term of the Lease with respect to the
first Schedule of this series to terminate in accordance with its terms, Lessee
shall give Lessor irrevocable written notice of its election to renew on the
terms mutually agreed upon during negotiations. Such election shall be effective
with respect to all Equipment leased under all Schedules of this series.
          For purposes of this Section, “Fair Market Rental Value” shall be
deemed to be an amount equal to the rental, as installed and in use, obtainable
in an arms’ length transaction between a willing and informed lessor and a
willing and informed lessee under no compulsion to lease (and assuming that, as
of the date of determination, the Equipment is in at least the condition
required by Section 13 of the Lease and Rider No. 2 of this Schedule). If the
parties are unable to agree on the Fair Market Rental Value of the Equipment,
then Lessor and Lessee shall at Lessee’s expense obtain appraisal values from
three independent appraisers (one to be selected by Lessor, one by Lessee, and
the other by the two selected by Lessor and Lessee; each of whom must be
associated with a professional organization of equipment or personal property
appraisers, such as the American Society of Appraisers) and the average Fair
Market Rental Value as determined by such appraisers shall be binding on the
parties hereto. If the appraisers selected by Lessor and Lessee are unable to
agree on the third appraiser, then Lessor will select the appraiser to provide
the third appraisal value.
     B. OPTION TO PURCHASE. (1) Upon the termination of a Services Agreement
requiring the deployment of one or more items of Equipment leased pursuant to
this Lease (the “Subject Equipment”), within sixty (60) days of the date of such
termination, Lessee shall give Lessor irrevocable written notice of its election
either: (a) to redeploy the Subject Equipment pursuant to a Services Agreement,
in which case such redeployment shall be completed, and Lessee shall comply with
its obligations pursuant to Sections 5(a)(9) and (13) hereof, within ninety
(90) days after the date of termination of the Services Agreement; or (b) to
purchase all but not less than all of the Subject Equipment within ninety
(90) days after the date on which such notice is provided by Lessee (the
“Special Termination Date”). If Lessee elects to purchase the Subject Equipment,
on the Special Termination Date Lessee shall pay to Lessor in cash any Rent due
on that date (if such date is a rent payment date, or if not a rent payment date
then the pro-rated Rent calculated as of such date), plus the purchase price for
the Subject Equipment, determined as hereinafter provided. The purchase price of
the Subject Equipment shall be an amount equal to the greater of: (x) the
Stipulated Loss Value of the Equipment as of the Special Termination Date (if
such date is a rent payment date, or if not a rent payment date then the
interpolated Stipulated Loss Value as of such date), or (y) the Fair Market
Value of the Equipment as of the Special Termination Date, together with all
taxes and charges upon sale.
          (2) Provided that no Default or Event of Default has then occurred,
Lessee shall have the option to purchase, on June 1, 2016 (the “Early
Termination Date”), all but not less than all of the Equipment upon the
following terms and conditions: If Lessee desires to exercise this option it
shall give Lessor irrevocable written notice of its election to purchase at
least thirty (30) days and not more than one hundred eighty (180) days before
the Early Termination Date with respect to the first Schedule of this series to
terminate in accordance with its terms. Such election shall be effective with
respect to all Equipment leased under all Schedules of this series. On the Early
Termination Date with respect to

 



--------------------------------------------------------------------------------



 



each Schedule, Lessee shall pay to Lessor in cash any Rent due on that date plus
the purchase price for the Equipment so purchased, determined as hereinafter
provided. The purchase price of the Equipment shall be an amount equal to
26.088% of the original Total Invoice Cost of the Equipment (as specified on
this Schedule), together with all taxes and charges upon sale. Lessor and Lessee
agree that the purchase price represents a reasonable prediction of the Fair
Market Value of the Equipment at the time the option is exercisable.
          (3) Provided that no Default or Event of Default has then occurred,
Lessee shall have the option to purchase, upon the expiration of the term of the
Lease, or of any subsequent renewal term, if applicable, all but not less than
all of the Equipment upon the following terms and conditions: If Lessee desires
to exercise this option it shall give Lessor written notice of its intention to
exercise this option to purchase at least two hundred forty (240) days before
expiration of the term of the Lease with respect to the first Schedule of this
series to terminate in accordance with its terms. Thereafter, Lessor and Lessee
shall determine the purchase price for the Equipment. Not less than one hundred
eighty (180) days before expiration of the term of the Lease with respect to the
first Schedule of this series to terminate in accordance with its terms, Lessee
shall give Lessor irrevocable written notice of its election to purchase on the
terms mutually agreed upon during negotiations. Such election shall be effective
with respect to all Equipment leased under all Schedules of this series.
Thereupon, at the expiration of the term of the Lease, Lessee shall pay to
Lessor in cash any Rent due on that date plus the purchase price for the
Equipment so purchased, determined as hereinafter provided. The purchase price
of the Equipment shall be an amount equal to its then Fair Market Value,
together with all taxes and charges upon sale.
          (4) For purposes of this Section, “Fair Market Value” shall be deemed
to be an amount equal to the sale price of the Equipment, as installed and in
use, obtainable in an arms’ length transaction between a willing and informed
buyer and a willing and informed seller under no compulsion to sell (and
assuming that, as of the date of determination, the Equipment is in at least the
condition required by Section 13 of the Lease and Rider No. 2 of this Schedule).
If the parties are unable to agree on the Fair Market Value of the Equipment,
then the appraisal procedure set forth in Section A hereof shall be followed.
Notwithstanding any election of Lessee to purchase, the provisions of the Lease
shall continue in full force and effect until the passage of ownership of the
Equipment upon the date of purchase. On the date of purchase, Lessor shall
deliver to Lessee a bill of sale transferring and assigning to Lessee without
recourse or warranty, except (with respect to the status of title conveyed) in
respect of Lessor’s acts, all of Lessor’s right, title and interest in and to
the Equipment. Lessor shall not be required to make and may specifically
disclaim any representation or warranty as to the condition of the Equipment or
any other matters.

                              BB&T EQUIPMENT FINANCE CORPORATION      
POWERSECURE, INC.     Lessor       Lessee    
 
                           
By:
  /s/ Jeannie McManus       By:   /s/ Christopher T. Hutter                    
         
 
  Name:   Jeannie McManus           Name:   Christopher T. Hutter    
 
                           
 
  Title:   Vice President           Title:   Chief Financial Officer    
 
                           

2